DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2020 has been entered. Claims 1-3 and 6-12 are pending.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Regarding claim 12, the applicant states “a comer of the resting rib”.  It appears “comer” should be “corner”.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the applicant states “the outer frame has a lower end having a periphery that has two long parallel sides and two short parallel sides”. However, earlier in claim 1, the applicant states “the outer frame includes at least one bent steel plate which is formed with at least four sides”. It is unclear from the claim if “two long parallel sides” and “two short parallel sides” of lines 10-11 are the same or different from “at least four sides” from line 6. For purposes of examination, examiner will assume they are the same.
Further regarding claim 1, the applicant states “each hollow opening is configured to separate a shorter resting rib and a longer resting rib”. However, earlier in claim 1, the applicant states “the outer frame has a lower end having a periphery that has two long parallel sides and two short parallel sides, and a resting rib which is bent and extends inward provided on each of the four sides”. It is unclear from the claim if “a shorter resting rib” and “a longer resting rib” of line 17 is the same or different from “a resting rib” from line 11. For purposes of examination, examiner will assume they are the same.
Regarding claim 2, the applicant states “the outer frame is provided with two opposite connecting brackets which are secured to two opposite sides of the outer frame”. As shown above, claim 1 introduces “two long parallel sides”, “two short parallel sides” and “at least four sides”. It is unclear if “the two opposite sides” of claim 2 are the same or different from any of the sides listed in claim 1.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Allowable Subject Matter
Claims 1-3 and 6-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.